  Case 16-20245         Doc 48        Filed 07/13/20 Entered 07/13/20 17:11:26      Desc Main
                                        Document     Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                           )      CASE NO. 16-20245
         Ray Rahman                              )
                                                 )      HON. Jacqueline P. Cox
                                                 )      CHAPTER 13
         DEBTOR.                                 )


                                        NOTICE OF MOTION


TO:      Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603,
via electronic court notification;


         See attached service list.

       PLEASE TAKE NOTICE THAT that on August 3, 2020 at 10:00 a.m., I will appear before
the Honorable Jacqueline P. Cox or any judge sitting in that Judge’s place, and present the motion
of Debtor to Modify Plan Post Confirmation, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746- 7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                 By:      David H. Cutler
                                          Counsel for Debtor(s)
                                          Cutler & Associates, Ltd.
                                          4131 Main St.
                                          Skokie, IL 60076
                                          Phone: (847) 673-8600
                                          cutlerfilings@gmail.com
  Case 16-20245       Doc 48     Filed 07/13/20 Entered 07/13/20 17:11:26            Desc Main
                                   Document     Page 2 of 4



                                 CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I served a copy of this notice and the attached
motion electronically or through U.S. Mail on each entity shown on the attached list at the
address shown on the list on July 13, 2020 by 7:00 p.m.


                               By:    /s/ David H. Cutler
                                      David H. Cutler, esq.
                                      Counsel for Debtor(s)
                                      Cutler & Associates, Ltd.
                                      4131 Main St.
                                      Skokie, IL 60076
  Case 16-20245       Doc 48    Filed 07/13/20 Entered 07/13/20 17:11:26           Desc Main
                                  Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                               )    Case No.:    16-20245
                                            )
       Ray Rahman                           )    Chapter 13
                                            )
                Debtor(s)                   )    Judge: Jacqueline P. Cox


                    MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Ray Rahman (hereafter referred to as “the Debtor”), by and

through his attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion and

state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       June 21, 2016 and his Plan was confirmed on August 8, 2016.

   3. The Debtor’s confirmation Order provides for a plan payment of $526 for 60 months with

       unsecured creditors receiving 100% of their unsecured claims.

   4. The Debtor’s plan was modified on August 21, 2017 to defer $2,104 to the end of the

       plan of reorganization, the Debtor fell behind on his plan payments because he had taken

       time from work for shoulder surgery and then he attended physical therapy for his

       recovery.

   5. The Debtor’s plan was modified on June 17, 2019 to defer $1,578.50 to the end of the

       plan of reorganization, the Debtor fell behind on his plan payments because he was in the

       hospital with pneumonia and he was off from work two months recovering.
  Case 16-20245        Doc 48    Filed 07/13/20 Entered 07/13/20 17:11:26             Desc Main
                                   Document     Page 4 of 4



   6. The Debtor has fallen behind on his plan payments and a default has accrued. As of the

       date of this motion the current default is $2,105.

   7. The Debtor’s income has been affected at his job as of March 2020 due to the Covid-19

       pandemic as he works in the restaurant industry and his restaurant was closed for a period

       of time and he has been receiving unemployment benefits.

   8. The Debtor is now able to make his plan payments going forward but he cannot catch up

       on the full default amount. The Debtor is looking to modify his plan by deferring the

       current default to the end of the plan.

   9. The Debtor seeks to modify the plan to defer the current trustee’s default to the end of the

       plan.

   10. The Debtor has filed the instant case in good faith and he intends to complete the plan of

       reorganization.

        WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to defer the current default until the end of the plan; and for such further relief

that this Court may deem just and proper.



Dated: July 13, 2020                                  Respectfully Submitted,


                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.,
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
